       Case 2:18-cv-01714-DGC Document 25 Filed 11/05/18 Page 1 of 1



 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                                          DISTRICT OF ARIZONA
 7
 8    CRAIG R. BRITTAIN, an individual and US               No. 18-cv-01714-PHX-DGC
 9    Senate candidate in Arizona in the 2018
      Federal Elections;
                                                            [PROPOSED] ORDER
10                                                          GRANTING DEFENDANT
      BRITTAIN FOR US SENATE, a Principal
11    Campaign Committee (And on behalf of all              TWITTER, INC.’S MOTION TO
      similarly affected users of Twitter).                 TRANSFER VENUE
12
                            Plaintiffs,
13
             v.
14
      TWITTER, INC., a California corporation,
15
                            Defendant.
16
17          This matter came before this Court on Defendant Twitter, Inc.’s Motion to Transfer

18   Venue. This Court, having considered the record, the pleadings filed by the parties, and

19   being fully advised,

20          IT IS HEREBY ORDERED that the Motion to Transfer Venue is GRANTED; and

21          IT IS FURTHER ORDERED that this action be and hereby is TRANSFERRED to

22   the U.S. District Court for the Northern District of California.

23
24
25
26
27
28
